DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response and amendments filed 11/19/2020 which amended claims 22, 38, 39 and 44, and cancelled claim 32, has been entered.  The amendment to the specification filed 11/19/2020 has also been entered.  Claims 22, 31 and 33-50 are pending.  Claims 1-21 and 23-30 were previously cancelled.  Claims 34, 35, 37, 38, 40-44 and 46 are withdrawn from further consideration as being directed to a non-elected invention.  Claims 22, 31, 33, 36, 39, 45 and 47-50 have been examined on the merits with respect to the elected species.  References not included with this Office Action can be found in a prior Action. 

Claim Objection/Rejection - Withdrawn 
The objection to claim 31 has been withdrawn in view of Applicant’s amendment to this claim.
The rejection of claims 36, 39 and 45 under 35 U.S.C. § 112(a), enablement requirement, has been withdrawn in view of Applicant’s amendment to claim 39 (i.e., deleting “ATCC 27638” from Clostridium baratii), Applicant’s amendment to the specification and providing a copy of the receipt of original deposit and viability statement under the Budapest Treaty for Desulfovibrio piger (DSM 32187).
Applicant’s Representative also provided a statement (Reply dated 11/19/2020, pages 6-7) over her signature and registration number that states that the specific 
The rejection of claim 32 under 35 U.S.C. § 103 as being unpatentable over Glantz (Hepatology, Vol. 42, No.6, pp. 1399-1405; 2005), further in view of DeSimone (U.S. PGPUB 2011/0217759; 2011) and Lepercq (FEMS Microbiology Letters, Vol. 235, pp. 65-72; 2004), has been withdrawn in view of the cancellation of this claim.

Claim Rejection - 35 U.S.C. § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 22, 31, 33, 49 and 50 remain rejected under 35 U.S.C. § 103 as being unpatentable over Glantz et al. (Hepatology, Vol. 42, No.6, pp. 1399-1405; 2005), further in view of DeSimone, C. (U.S. PGPUB 2011/0217759; 2011) and Lepercq et al. (FEMS Microbiology Letters, Vol. 235, pp. 65-72; 2004; cited in the IDS dated 6/5/2018).
Regarding claims 22, 31, 49 and 50, Glantz teaches that intrahepatic cholestasis of pregnancy (ICP) is characterized by troublesome maternal pruritus, elevated serum bile acids and increased fetal risk (Abstract).  Glantz teaches a method of treating ICP (and treating pruritus) in pregnant women (human, mammal) where the women with ICP were randomly treated with (i.e., administered) ursodeoxycholic acid (UDCA), dexamethasone or placebo for 3 weeks (Abstract).  Pruritus and biochemical markers of cholestasis were analyzed at inclusion and after 3 weeks of treatment (Abstract).  

Although Glantz teaches the above method of treatment, Glantz does not teach that the treatment of ICP is via the administration to the subject a therapeutically effective amount of a composition comprising at least one bacterial strain comprising bile acid deconjugation activity and/or 7-epimerization activity.
Glantz also does not teach that the at least one bacterial strain comprises at least two bacterial strains, the at least two bacterial strains comprising a first bacterial strain comprising bile acid deconjugation activity and a second bacterial strain comprising 7-epimerization activity.
DeSimone teach that it was known in the art that the primary bile acids, cholic acid (CA) and chenodeoxycholic acid (CDCA), are synthesized from cholesterol in the liver, conjugated with glycine or taurine, and excreted into the bile (paragraph 6).  Secondary bile acids, including deoxycholic acid (DCA) and lithocholic acid (LA), are formed in the colon as bacterial metabolites of the primary bile acids (paragraph 6).  Other bile acids, 
DeSimone also teaches that deconjugation activity is a characteristic shared by many bacteria (aerobes and anaerobes), but is particularly common among the obligate anaerobic bacteria (Bacteroides, Eubacteria, Clostridia, Bifidobacteria, etc.), where the majority of the bacteria are active against both glycine and taurine conjugates (paragraph 10).
DeSimone teaches novel strains of bacteria which have a 7-α-dehydroxylase activity and a conjugated bile acid deconjugation activity (paragraph 20).  
DeSimone teaches a pharmaceutical composition for treating diseases associated with or caused by an altered metabolism of biliary acids, where the composition comprises at least one bacteria strain or one or more strains of bacteria which have a 7-α-dehydroxylase activity and a conjugated bile acid deconjugation activity or a pharmaceutical composition containing one or more such strains of bacteria (paragraphs 22 and 23; Tables 1 and 2).  
DeSimone teaches that the diseases associated with or caused by a metabolic disorder of the biliary acids include liver diseases or digestive tract diseases. (e.g., biliary gallstones, intrahepatic cholestasis; paragraph 25). The pharmaceutical compositions may also be used to prevent the onset of biliary gallstones in women during pregnancy (paragraph 25).  The bacterial strains may be administered enterically (e.g. orally; paragraph 30).  Although a single bacteria strain may be administered, it is also possible to administer a mixture of two or more bacteria (paragraph 31).  DeSimone also teaches 
In view of the above, DeSimone teaches that it is known in the art that probiotics have epimerization activity and/or bile acid deconjugation activity and such bacterial strains can be utilized within pharmaceutical compositions containing one or more such strains to treat diseases associated with or caused by a metabolic disorder of the biliary acids including liver diseases or digestive tract diseases. (e.g., biliary gallstones, intrahepatic cholestasis) or used to prevent the onset of biliary gallstones in women during pregnancy (paragraph 25).  
Regarding claim 33, as noted above, DeSimone teaches novel strains of bacteria which have a 7-α-dehydroxylase activity and a conjugated bile acid deconjugation activity and that a single bacteria strain, or a mixture of two or more bacteria may be administered (paragraphs 25 and 31).  DeSimone teaches bacterial strains that have 7-α-dehydroxylase activity and a conjugated bile acid deconjugation activity which include Streptococcus thermophilus, Streptococcus faecium, Lactobacillus bulgaricus, and Bifidobacterium infantis (paragraphs 47-51, Tables 1 and 2; Examples 2 and 3; claims 1-11).
Lepercq teaches that ursodeoxycholic acid (UDCA) producing bacteria are of clinical and industrial interest due to the multiple beneficial effects of this bile acid on human health (Abstract).  Lepercq teaches of the isolation of 7-epimerizing bacteria (Clostridium baratii) from feces of a healthy volunteer, on the basis of their capacity to Clostridium baratii (99% sequence similarity), suggesting that this bacterial species could be responsible at least partially, for this bioconversion in the human gut (Abstract).  Lepercq teaches that such bacteria provide new avenues to enhance in vivo formation of UDCA from CDCA in order to benefit from its protective effects on health (page 70, column 2, paragraph 2).
A person of ordinary skill in the art would have been motivated to substitute the Clostridium baratii of Lepercq and/or the bacterial species of DeSimone into the method of Glantz since Glantz teaches that it was known that in treating intrahepatic cholestasis of pregnancy (ICP; and pruritus) exogenous ursodeoxycholic acid (UDCA) shows dramatic results in reducing ICP and pruritus, DeSimone teaches that it was known in the art that deconjugation activity is common among the obligate anaerobic bacteria (Bacteroides, Eubacteria, Clostridia, Bifidobacteria, etc.) and such bacteria can be utilized to treat liver diseases or digestive tract diseases. (e.g., biliary gallstones, intrahepatic cholestasis), while Lepercq teaches that ursodeoxycholic acid (UDCA) producing bacteria are of clinical and industrial interest due to the multiple beneficial effects of this bile acid on human health since UDCA has important therapeutic uses related to improving liver function in cholestatic diseases.
Clostridium baratii of Lepercq and/or the bacterial species of DeSimone into the method of Glantz since in doing so would provide an advantage to Glantz by offering an alternative treatment method where probiotic species would be utilized to naturally convert endogenous toxic bile acids to non-toxic bile acids that can be then excreted to lessen ICP and pruritus with known safe probiotics.
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments (Reply, pages 8-11) have been fully considered and found not persuasive.  It is noted that in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One reference need not teach what has already been taught by the other references.
With regard to Applicant’s argument that there is nothing in either Glantz or DeSimone that teaches or suggests the use of bacteria with the indicated properties for treating intrahepatic cholestasis of pregnancy as claimed (Reply, page 8), this is not persuasive in view of the cited art (where the art is teaching the treatment of the same 
With regard to Applicant’s argument that a person of ordinary skill in the art would not be motivated to combine the cited references (Reply, pages 9-11) this is not persuasive since the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  These arguments are not persuasive in view of MPEP § 2144 (IV) which indicates that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. 
Further, MPEP § 2144 (IV) indicates that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Applicant’s arguments are also not persuasive in view of the rationale above (expressly incorporated herein).  
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
Accordingly, the rejection has been maintained.

Claims 47 and 48 remains rejected under 35 U.S.C. § 103 as being unpatentable over Glantz, DeSimone and Lepercq, as applied to claims 22, 31, 33, 49 and 50, above, further in view of Mogna et al. (WO 2012/151379; 2012).
The teachings of Glantz, DeSimone and Lepercq, above, are herein relied upon.
Glantz, DeSimone and Lepercq do not teach that a prebiotic (i.e., inulin) is administered to the subject.
Mogna teaches methods of treating hypercholesteremia by administering probiotics known to lower cholesterol levels where the probiotic composition also comprises a prebiotic such as inulin (page 6, paragraph 3; page 7, paragraph 2; page 9, paragraphs 1, 2 and 6; page 10, paragraphs 1 and 2; page 11, paragraph 2, Table 1 and section (3); claims 11 and 12).
A person of ordinary skill in the art would have been motivated to add to the probiotic composition of Glantz, DeSimone and Lepercq the prebiotic (inulin) of Mogna (i.e., the prebiotic, inulin, is administered to the subject) since the references teach the use of probiotics for cholesterol based health applications and that Mogna teaches that use of prebiotics within probiotic compositions that are known to lower cholesterol levels, 
A person of ordinary skill in the art would have had a reasonable expectation of success in adding to the probiotic composition of Glantz, DeSimone and Lepercq the prebiotic (inulin) of Mogna (i.e., the prebiotic, inulin, is administered to the subject) since in doing so would provide an advantage to the treatment method of Glantz, DeSimone and Lepercq since the subject would be administered a composition that comprises a probiotic (e.g. Clostridium baratii) and inulin, which will maintain viability and provide a nutritional source for the probiotic (e.g. Clostridium baratii) in the gastrointestinal tract of the subject. 
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
With regard to Applicant’s arguments concerning this rejection under 35 U.S.C. § 103 (Reply, page 12), Applicant relies on arguments from the rejection of Glantz, DeSimone and Lepercq, above, to argue this rejection.  Therefore, the response set forth above for the rejections based on Glantz, DeSimone and Lepercq, above, also applies to this rejection. 


Allowable Subject Matter
Claims 36, 39 and 45 remain objected to as being dependent upon a rejected base claim, but would be allowable if they are rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

No claims are allowed.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631